DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 – 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (DE 10 2019 101728 A1).
As for claim 1, Kishimoto discloses an electrified vehicle, comprising: a frame including a cross-member(5); a traction battery pack (2); and a rigid linkage (21) that connects between the cross-member and the traction battery pack, wherein the rigid linkage is configured to articulate the traction battery pack away from a deforming structure (4, 1) of the frame.
As for claim 2, Kishimoto discloses a rocker (4) and a longitudinal member (3), and further wherein the traction battery pack is mounted axially between the rocker and the longitudinal member (Fig. 3).
As for claim 3, Kishimoto discloses seat cross-member (5) that extends between the rocker and the longitudinal member.
As for claim 4, Kishimoto discloses a mounting bracket (23) that connects between the traction battery pack and the longitudinal member.
As for claim 5, Kishimoto discloses the rigid linkage (21), the cross-member (5), the mounting bracket (23), and the traction battery pack (2) establishing a four-bar linkage for supporting the traction battery pack relative to the frame.
As for claim 6, Kishimoto discloses a first mount section mounted to the cross-member, a second mount section mounted to the traction battery pack, and a curved bridge section extending between the first mount section and the second mount section (see Fig. 6).
As for claim 7, Kishimoto discloses a fastener received through the first mount section and the cross-member (see Figs. 6 and 2).
As for claim 11, Kishimoto discloses a mounting bracket (23) that connects between the traction battery pack and a longitudinal member of the frame establishing a pivot point for pivoting the traction battery pack as the traction battery pack articulates away from the deforming structure. Note that a side collision that causes the seat crossmembers (and thus the rigidly-attached battery pack) to travel inwardly would create a pivotal movement of the battery about the bracket (23) while said bracket is deforming at bending points (23C). (See page 6 of the attached translation, the paragraph beginning on line 16 and describing a side collision with large impact area).
As for claim 12, Kishimoto discloses deforming structure being a floor panel (1) of the frame.
As for claim 13, Kishimoto discloses a gap (L3) between the cover of the traction battery and the cross member, at least during a mild or no collision state.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (DE 10 2019 101728 A1) alone.
As for claim 8, Kishimoto is silent with respect to a floor panel disposed above the battery pack. Kishimoto disclose a seat disposed above the battery pack, but said seat is omitted from the figures. It is it known in the art to provide a panel above a battery pack to conceal the battery pack and separate it from the passenger compartment. It would have been obvious to use existing fasteners to couple the rigid linkage, crossmember, and such a panel.
As for claims 9 and 10, Kishimoto meets all the limitations of the claimed invention, but does not disclose the claimed materials. However, it has been held that the selection of a known material based on its suitability for its intended use would be obvious to a person having ordinary skill in the art. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katy M Ebner/Primary Examiner, Art Unit 3618